Citation Nr: 1308923	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  05-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veteran's Healthcare System, in particular, the Malcolm Randall VA Medical Center (VAMC) in Gainesville, Florida


THE ISSUE

Entitlement to basic eligibility for enrollment in the Department of Veterans Affairs (VA) medical healthcare system.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty in the military from May 1955 to September 1975, so for more than 20 years.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2005 decision of the VA North Florida/South Georgia Veteran's Healthcare System.

In October 2007, the Board remanded this claim to obtain the Veteran's claims file from the Regional Office (RO) in St. Petersburg, Florida, and to have him provide financial information, including documentation of bankruptcy, to show he was unable to defray the expenses of healthcare.  The Board again remanded the claim in October 2012, this time however so he could have a videoconference hearing before the Board.  He had this hearing in January 2013.  The undersigned judge presided.  A copy of the transcript is of record.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, however, still further development and consideration of the claim is required before being decided on appeal.  So the Board is again remanding the claim.



REMAND

Regrettably, there was not compliance with the Board's prior October 2007 remand directives, requiring this additional remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008) (discussing situations when it is acceptable to have "substantial", even if not "exact" or "total" compliance).

As a condition for receiving medical benefits, a Veteran generally must be enrolled in the VA healthcare system.  38 C.F.R. § 17.36(a) (2012).  A Veteran may apply to be enrolled in the VA healthcare system at any time.  However, a Veteran who wishes to be enrolled must apply by submitting a completed VA Application for Health Benefits to a VA medical facility.  38 C.F.R. § 17.36(d).

The Secretary determines which categories of Veterans are eligible to be enrolled, based upon enumerated priorities [priority categories 1-8].  38 C.F.R. § 17.36(b).  For instance, Veterans who do not have any service-connected disabilities and do not meet the necessary income thresholds are assigned the lowest priority, or category 8.  Id.  Because of VA's limited resources, VA has limited enrollment to all priority categories of Veterans except those Veterans in priority category 8 who were not in an enrolled status as of January 17, 2003.  Id.

The regulations pertaining to eligibility for enrollment in the VA healthcare system were amended effective June 15, 2009.  In particular, the amendments established additional sub-priorities within enrollment priority category 8 to allow for the enrollment of priority category 8 Veterans whose income exceeds the current means test and geographic means test income thresholds by 10 percent or less.  38 C.F.R. § 17.36 (2012); Expansion of Enrollment in the VA Health Care System, 74 Fed. Reg. 22832, 22834 (May 15, 2009).

According to the June 2005 statement of the case (SOC), the Veteran initially was enrolled in the lowest priority group (priority category 8 (subcategory g), or Priority Group 8G).  As someone who is in Priority Group 8G, he is ineligible for enrollment in the VA healthcare system, and he is appealing for a higher priority group and eligibility to be enrolled.  Nonservice-connected Veterans and noncompensable, meaning 0 percent service-connected Veterans are given the lowest priority, category 8, unless they qualify for "low income" status, receive an increased rate of pension for being permanently housebound or in need of regular aid and attendance and are otherwise found to be catastrophically disabled, are determined to be unable to defray the costs of necessary care under 38 U.S.C.A. § 1722(a), are a veteran of the Mexican border period or of World War I, or are former prisoners of war, among other things.  Id.  
The record shows the Veteran does not have a service-connected disability, and it is not shown (nor alleged) that he is permanently housebound or in need of regular aid and attendance, is otherwise catastrophically disabled, is a Veteran of the Mexican border period or of World War I, or a former prisoner of war.  The record contains indeterminate information regarding his income status, however.

In the June 2005 SOC, the VAMC noted the Veteran's financial information had been reviewed.  Specifically, in the decision, it was noted that his provided financial information placed him in Priority Group 8g.  But upon further review of the claims file and medical folder, the financial information relied upon by the VAMC had not been associated with the claims folder or medical file.  As such, the Board remanded the claim in October 2007 to have him provide financial information, including documentation of bankruptcy, showing he was unable to defray the expenses of healthcare.

In a July 2011 supplemental SOC (SSOC) since issued, the VAMC again denied his claim and concluded that his gross household income exceeded VA financial thresholds.  The VAMC noted in the summary of evidence that he had completed the updated financial assessment, which reported his gross household income, net worth, and deductible medical expenses in June 2011, and the VAMC had received the form and entered the information into its database.  This information, however, particularly his updated financial assessment, has not been associated with the claims file or medical folder, as requested in the Board's October 2007 remand.  Obtaining his financial status information will allow for a determination as to whether he is eligible for enrollment based upon his income level and the recently enacted relaxed income thresholds.  Hence, in light of Stegall, further development is required.

He and his daughter explained during the recent January 2013 videoconference hearing before the Board that he has Tri Care and Medicare and, indeed, will for life, which together cover his major medical expenses.  They clarified that he therefore only wants glasses and hearing aids since everything else is already taken care of, expense wise.  They argued that, since he has in fact been registered and in the VA medical healthcare system in years past, owing to his use of the GI Bill and resultant treatment at the VAMC in Gainesville, Florida, he should not be subject to the income limitations mentioned.

So, also on remand, all additional records should be obtained and associated with the claims file in order to have a more complete record.  A review of the claims file fails to disclose his initial claim for enrollment into the VA healthcare system, although the date of March 11, 2005 is referenced by the VAMC in the June 2005 SOC.  The March 2005 decision, denying his claim also is not of record, though referenced in the June 2005 SOC.  The VAMC consequently must associate these additional records with the claims file for consideration in this appeal.


Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all information relevant to the Veteran's claim for enrollment into the VA Healthcare System, including, but not limited to, his initial application filed in March 2005, the March 2005 determination letter, and all information since submitted by him regarding his income and financial status.

2.  Recalculate his income and deductible expenses, ensuring, as previously concluded, they exceed the income limitations, also providing a clear, detailed explanation in the record of how the arrived at figures are derived (and if information from other sources is used, those sources should be identified).  This includes redetermining whether he is unable to defray the cost of necessary care under 38 U.S.C.A. § 1722(a) (see 38 C.F.R. § 17.36(b)(5)), considering that he is only in actuality requesting glasses and hearing aids since all of his major medical expenses (all others) already are covered by Tri Care and Medicare, and whether to this end he qualifies for "low income" status under 38 C.F.R. § 17.36(b)(7) and the applicable Housing and Urban Development (HUD) low income guidelines.  In making these determinations, ensure to cite to all pertinent regulatory and statutory authority.  


3.  If the glasses and hearing aid coverage is not granted to the Veteran's satisfaction, send him another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



